Citation Nr: 1110628	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the back.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the left lower extremity, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the bilateral hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  

In January 2011, the Veteran presented testimony at a personal hearing conducted at the Wichita RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed below, new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the left lower extremity.  The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the bilateral hands and the merits of the claim for service connection for the residuals of frostbite to the left lower extremity will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2006 decision which determined that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the back is final.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  The evidence received since the August 2006 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for the residuals of frostbite to the back.

3.  The August 2006 decision which determined that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the left lower extremity is final.  The Veteran was notified of that decision, but did not initiate an appeal.

4.  Some of the evidence received since August 2006 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for the residuals of frostbite to the left lower extremity. 


CONCLUSIONS OF LAW

1.  The August 2006 RO rating decision that denied service connection for the residuals of frostbite to the back is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  Evidence received after the August 2006 RO decision is not new and material, and the claim for service connection for the residuals of frostbite to the back is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

3.  The August 2006 RO decision denying the claim for service connection for the residuals of frostbite to the left lower extremity is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103.

4.  New and material evidence has been received, and the claim for service connection for the residuals of frostbite to the left lower extremity is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Proper notice was provided to the Veteran in a February 2008 letter for the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the back.  Specifically, in the letter, the RO provided the Veteran with a definition of new and material evidence as well as the criteria necessary to establish service connection.  The letter also satisfied Kent in that it notified the Veteran that the last final denial of his claim was in August 2006 and that it was denied because there was no evidence that the claimed condition existed.  The Veteran was informed that he needed to submit new and material evidence related to this fact in order to raise a reasonable possibility of substantiating his claim and that such evidence could not be  repetitive or cumulative of the evidence on record when his claim was previously denied.  The letter addressed also addressed the elements of service connection and was sent prior to the initial unfavorable decision by the AOJ in May 2008.  Therefore, the Board finds that VA has fulfilled its duty to notify.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the back.  All available service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The Board observes that although new and material evidence has not been submitted with regard to this claim, the Veteran underwent a VA examination in February 2010 during which time the claim was addressed.  However, the Board is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Further, VA need not conduct an examination with respect to a new and material claim because the duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  Accordingly, the Board does not need to address the adequacy of this examination as there was no duty on the part of VA to afford the Veteran a VA examination with regard to this claim.  Woehlaert, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

With regard to the claim as to whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the left lower extremity, the Board finds that VA compliance with the duties to notify and to assist is sufficient to permit review of the petition to reopen for entitlement to service connection for the residuals of frostbite to the left lower extremity, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the duties on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  


I.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the back

The Board notes that January 1946 and September 2002 rating decisions previously considered and denied service connection for residuals of frostbite to the back because there was no current evidence of any residuals.  Most recently, in August 2006, the claim was denied for the same reason.  The Veteran was notified of the denial in August 2006.  Because the Veteran did not perfect an appeal on that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In October 2007, the Veteran sought to reopen his claim.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final August 2006 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision is new, but not material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's claims file subsequent to the August 2006 rating decision relevant to the claim includes the Veteran's statements and testimony, VA treatment records, and a February 2010 VA examination.  As noted above, the Veteran's claim was previously denied because there was no evidence of any current residuals of frostbite on the back.  The Veteran testified that he has pain in his back, but does not seek current treatment for his back pain.  The Board observes that this information is duplicative of information previously of record in that the Veteran had previously contended that he has residuals from frostbite to this back.  With respect to the Veteran's testimony that his back pain is the result of frostbite during service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of a current disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993). Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
Turning to the VA treatment records, the Board finds that these records are new, but that they are not material.  There is no evidence of any back complaints or disability in these records.  As such, they are not probative because they do not indicate that the Veteran has any residuals of frostbite to his back.  Consequently, the VA treatment records do not constitute new and material evidence.

With regard to the February 2010 VA examination, the Board also notes there were no findings of any current residuals of frostbite to the back.  The Veteran's complaints of back pain, which he related to frostbite during service, were evaluated.  X-rays of the thoracic spine reflected hypertrophic osteophyte formation of the lower thoracic spine, and x-rays of the lumbar spine showed scoliosis and degenerative change throughout the lumbar spine.  However, following a physical examination and evaluation, the examiner opined that it was less likely as not that the Veteran's current back problems were related to residuals from cold weather injuries during service.  The examiner observed that there were no radiological findings supporting cold injury to the back and commentated that the current abnormal radiological findings are most likely related to the aging process.  As such, the February 2010 VA examination report does not indicate that the Veteran has any residuals of frostbite to his back.  Instead, the report actually weighs against his claim, and thus, does not raise a reasonable possibility of substantiating the claim.  Therefore, the February 2010 VA examination report does not constitute new and material evidence.

In summary, the Board concludes that the evidence received since the August 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim; is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim; and, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, there is still no competent evidence of any current residuals of frostbite to the back or of a relationship of such a disorder to the Veteran's military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for the residuals of frostbite to the back.


II.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the left lower extremity

The August 2006 rating decision also denied service connection for the residuals of frostbite to the left lower extremity because there was no current evidence that any disability existed.  The Veteran was notified of the denial in August 2006.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In October 2007, the Veteran sought to reopen his claim for his left foot due to freezing temperatures while in flight during his service.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the August 2006 decision includes, but is not limited to, the Veteran's statements and testimony, VA records, and February 2010 VA examination.  

As noted above, the Veteran's claim was previously denied because there was no current evidence of any frostbite residuals on his left lower extremity.  The Veteran's left lower extremity was not expressly addressed during the February 2010 VA examination, but the Veteran did report at that time that he had numbness in his left foot.  Upon physical examination, sensory function testing did reveal decreased vibration in the lower extremities.  Although no diagnosis was made with regard to the left lower extremity, the Board concludes that the decreased vibration finding on sensory testing of the lower extremities is sufficient to qualify as new and material evidence as it might be evidence of a current left lower extremity disability.  Further, as its credibility is presumed, the finding raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since August 2006 warrants a reopening of the Veteran's claim of service connection for the residuals of frostbite to the left lower extremity, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a). However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.







ORDER

New and material evidence has not been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the back and accordingly the claim is denied.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the left lower extremity and to that extent only the claim is granted.


REMAND

The claim for entitlement to service connection for the residuals of frostbite to the left lower extremity has been reopened in the decision above, and the Board concludes that a remand for a VA examination is necessary.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board observes that the Veteran was not noted to have had frostbite on his left lower extremity during service.  However, he was noted to have frostbite on his back and fingers on his November 1945 separation examination.  Further, the evidence of record reflects that he was exposed to extremely cold temperatures during service.  Accordingly, a possible "injury" during service has been demonstrated.  Additionally, during the February 2010 VA examination, the Veteran reported numbness in his left foot and there was a showing of decreased vibration on sensory testing of the lower extremities.  Nevertheless, the Board observes that there is insufficient evidence of record that discusses the relationship of this finding to the Veteran's in-service cold weather exposure.  Therefore, a remand for a VA examination is necessary.  38 C.F.R. § 3.159(c)(4)(i).  

Moreover, as reflected above, the Veteran filed claims in October 2007 for entitlement to service connection for his left foot and low back condition due to freezing temperatures while in flight during service.  In a May 2008 rating decision, the RO denied claims for the residuals of frostbite to the left lower extremity, both hands, and back.  The RO denied the issue of both hands even though the Veteran did not request service connection for this matter, and in his June 2008 notice of disagreement (NOD), the Veteran appealed the denial of all three claims.  A July 2009 deferred rating decision (DRD) reflects that the RO had noted that the Veteran did not file a claim for his hands in October 2007, but that he nevertheless filed an NOD with the May 2008 rating.  The DRD also noted that a duty to notify and assist letter was needed with regard to the hand claim.  

In August 2009, the RO did issue a duty to notify and assist letter with regard to the claim for the hands.  Although the letter correctly noted that the claim had been previously denied because there was no current evidence of any residuals of frostbite to both hands, the date of the final rating decision was incorrectly listed as September 2002.  The Board notes that the last final denial was actually in an August 2006 rating decision.  Accordingly, a remand is necessary to provide the Veteran with proper notice with regard to this claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should send the Veteran a notice letter in connection with his application to reopen his claim for service connection for the residuals of frostbite to the bilateral hands.  The letter should inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  The Veteran should be provided with the definition of new and material evidence as well as informed as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of his claim.  Specifically, the Veteran should be informed that the last final denial of his claim was in August 2006 and that the claim was denied because there was no current evidence of any residuals of frostbite to the hands.  Kent, 20 Vet. App. 1 (2006).  The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of frostbite to the left lower extremity that may be present.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for the residuals of frostbite to the left lower extremity.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current residuals of frostbite to the left lower extremity are causally or etiologically related to his exposure to extreme cold temperatures in military service (January 1944 to November 1945) as opposed to its being more likely due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


